Memorandum. The order of the Appellate Division is affirmed on the opinion of Mr. Justice Myles J. Lane of that court. We take this occasion to add one observation. In this instance the applicant was categorically advised by the Deputy Borough Superintendent of Buildings that no amendment of the certificate of occupancy was possible. In some situations it might be urged that on receipt of such advice the prospective purchaser should be relieved of all further obligation to pursue attempts to obtain an amendment. Such a contention is less supportable here, however, since arguably the applicant’s engineers should have known that the superintendent’s information was erroneous, and applicant never pressed its request for relief.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, *851Fuchsberg and Cooke concur; Judge Wachtler taking no part.
Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.